Exhibit 10.4

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

The FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Fourth Amendment”),
dated as of April 11, 2012, is made by and among Salus Capital Partners, LLC (as
assignee of Wells Fargo Bank, N.A.), in its capacity as agent (in such capacity,
“Agent”) acting for and on behalf of itself and the lenders from time to time
party to the Loan Agreement referred to below (capitalized terms used in this
Fourth Amendment without definition have the respective meanings ascribed to
such terms in the Loan Agreement) (collectively with Agent, the “Lenders”), the
Lenders, and RoomStore Inc., a Virginia corporation, a debtor and
debtor-in-possession (“Borrower” or “Debtor” and collectively with Agent and
Lenders, the “Parties”).

W I T N E S S E T H:

WHEREAS, on the Petition Date, Borrower commenced its chapter 11 bankruptcy case
(the “Chapter 11 Case”) in the United States Bankruptcy Court for the Eastern
District of Virginia (the “Bankruptcy Court”), and Borrower retained possession
of its assets and is authorized under title 11 of chapter 11 of the United
States Code (the “Bankruptcy Code”) to continue the operation of its businesses
as a debtor-in-possession; and

WHEREAS, prior to the commencement of the Chapter 11 Case, Wells Fargo Bank,
N.A., as successor by merger to Wells Fargo Retail Finance, LLC (“Wells Fargo”),
made loans and advances and provided other financial or credit accommodations to
Borrower secured by substantially all assets and properties of Borrower as set
forth in the Pre-Petition Loan Documents; and

WHEREAS, the Bankruptcy Court entered the Interim Order (A) Authorizing Debtor
to Obtain Interim Post-Petition Financing and Grant Security Interests and
Superpriority Administrative Expense Status Pursuant to 11 U.S.C. §§ 105 and
364(c); (B) Authorizing the Use of Cash Collateral; (C) Modifying the Automatic
Stay Pursuant to 11 U.S.C. § 362; (D) Authorizing Debtor to Enter Into
Agreements With Wells Fargo Bank, N.A., in Its Capacity as Agent; and
(E) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 (the “Interim
Financing Order”) [Docket No. 53], pursuant to which Wells Fargo made
post-petition loans and advances and provided other financial accommodations to
Borrower, which advances and other financial accommodations were secured by
substantially all the assets and properties of Borrower as set forth in the
Interim Financing Order; and

WHEREAS, in connection with the Interim Financing Order, Borrower entered into
the Ratification Agreement, which modified certain terms and provisions of the
Pre-Petition Loan Documents; and

WHEREAS, the Bankruptcy Court entered the Final Order (A) Authorizing Debtor to
Obtain Interim Post-Petition Financing and Grant Security Interests and
Superpriority Administrative Expense Status Pursuant to 11 U.S.C. §§ 105 and
364(c); (B) Authorizing the Use of Cash Collateral; (C) Modifying the Automatic
Stay Pursuant to 11 U.S.C. § 362; and (D) Authorizing Debtor To Enter Into
Agreements With Wells Fargo Bank, N.A., in Its Capacity as Agent; (the “Final
Financing Order”) [Docket No. 222] on January 5, 2012, as affirmed and modified
by the Supplemental Order; and



--------------------------------------------------------------------------------

WHEREAS, Wells Fargo, as both agent and lender, has assigned to Salus Capital
Partners, LLC all of its right, title, and interest in to, and under the Loan
Documents, such that Salus Capital Partners, LLC is the sole Lender and the
Agent under the Loan Documents and the Pre-Petition Loan Documents and, in
connection therewith Borrower, Agent and Lenders entered into that certain Third
Amendment to Loan and Security Agreement and First Amendment to Ratification
Agreement dated as of February 6, 2012, approved by the Bankruptcy Court on
February 8, 2012 pursuant to the Order (I) Authorizing Debtor to Enter Into
Amendment Agreement With Salus Capital Partners, LLC and (II) Supplementing
Final Financing Order (the “Supplemental Order”) [Doc. No. 339]; and

WHEREAS, certain Events of Default have occurred and continue to exist as set
forth on Exhibit A attached hereto (collectively, the “Existing Defaults”); and

WHEREAS, Borrower, Agent and Lenders desire to further amend certain provisions
of the Loan Documents in accordance with the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Agent and
Lenders mutually covenant, warrant and agree as follows:

1. AMENDMENTS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below, and the Loan Agreement and the other
Loan Documents shall be deemed and are hereby amended to include, in addition
and not in limitation, each of the following definitions:

(a) “Availability Block”: (a) from and after the Fourth Amendment Effective Date
through May 31, 2012, $1,150,000, and (b) from and after June 1, 2012,
$1,250,000.

(b) “Second Supplemental Order”: An order of the Bankruptcy Court (i) approving
the terms, conditions, and amendments to the Loan Documents set forth in the
Fourth Amendment, (ii) authorizing the Parties to enter into the Fourth
Amendment, and (iii) supplementing and/or modifying the Final Financing Order
and Supplemental Order.

(c) “Fourth Amendment”: The Fourth Amendment to Loan and Security Agreement
dated as of April 11, 2012, by and among the Agent, the Lenders and the
Borrower.

(d) “Fourth Amendment Effective Date”: The date on which the Bankruptcy Court
shall have entered the Second Supplemental Order.



--------------------------------------------------------------------------------

1.2 Amendments to Definitions. The Loan Agreement is hereby amended by deleting
each of the defined terms set forth below and replacing them in their entirety,
respectively, with the following:

(a) “Availability”: The lesser of (A) or (B), where

(A) is the result of

(i) The Revolving Credit Loan Ceiling, minus

(ii) The aggregate unpaid balance of the Loan Account, minus

(iii) The aggregate undrawn Stated Amount of all then outstanding L/C’s.

(B) is the result of

(i) The Borrowing Base, minus

(ii) The aggregate unpaid balance of the Loan Account, minus

(iii) The aggregate undrawn Stated Amount of all then outstanding L/C’s.

(b) “Borrowing Base”: The sum of the following:

(i) The face amount of Eligible Credit Card Receivables (including Borrower’s
private label credit card receivables, so long as such credit card program
remains available for new sales) multiplied by the Credit Card Advance Rate
(less associated Receivables Reserves); plus

(ii) The lesser of (x) the Appraised Inventory Net Liquidation Value of Eligible
Inventory multiplied by (1) from the Third Amendment Effective Date through the
date two months thereafter, 95%, and (2) thereafter, 92% (less Inventory
Reserves); and (y) 70% of the value of Eligible Inventory (calculated at the
lower of Cost or market value); plus

(iii) The Appraised Real Property Net Liquidation Value of all Eligible Real
Property multiplied by the Real Property Advance Rate (less any Real Property
Reserves); plus

(iv) the MDG Advance Amount; plus

(v) the Pledged CDS Equity Amount; minus

(vi) the Availability Block; minus

(vii) Any Availability Reserves established by Agent.



--------------------------------------------------------------------------------

(c) “Ratification Agreement”: The Ratification and Amendment Agreement dated as
of December 14, 2011, by and among Borrower, Guarantor, Agent, and Lenders, as
amended by the Third Amendment.

(d) “Revolving Credit Loan Ceiling”: Ten Million Dollars ($10,000,000.00)

(e) “Third Amendment”: The Third Amendment to Loan and Security Agreement and
First Amendment to Ratification Agreement dated as of February 6, 2012 and
approved by the Bankruptcy Court on February 8, 2012.

1.3 Amendment to Section 5.12 of the Loan Agreement. Section 5.12 (Minimum
Availability) of the Loan Agreement is hereby deleted in its entirety.

1.4 Additional Availability Reserve. The Borrower, Agent and Lenders agree that
in anticipation of the effectiveness of this Fourth Amendment, upon the
execution and delivery of the Fourth Amendment, Agent and Lenders shall
establish an additional temporary Availability Reserve in the amount of $400,000
(the “Temporary Reserve”), and after giving effect to the establishment of such
Temporary Reserve, Agent and Lenders shall make available to Borrower the
proceeds arising from the Liquidation of the inventory, lease designation rights
and related assets on account of the Borrower’s Texas store locations, subject
in all events to Availability under the Revolving Credit. The Temporary Reserve
shall be eliminated upon the effectiveness of this Fourth Amendment on the
Fourth Amendment Effective Date.

2. RELEASE.

2.1 Release of Pre-Petition Claims. Borrower hereby confirms, reaffirms, and
restates the releases set forth in Section 9.1 of the Ratification Agreement as
of the Fourth Amendment Effective Date, and acknowledges that such releases
shall fully inure to the benefit of Agent and Lenders (each as a
successor-in-interest to Wells Fargo) and their respective successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, and other
representatives.

2.2 Releases Generally.

(a) Borrower understands, acknowledges, and agrees that the releases set forth
in the Ratification Agreement and reaffirmed above as of the Fourth Amendment
Effective Date, may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit, or other proceeding that may
be instituted, prosecuted, or attempted in breach of the provisions of such
releases.

(b) Borrower agrees that no fact, event, circumstance, evidence, or transaction
that could now be asserted or that may hereafter be discovered shall affect in
any manner the final and unconditional nature of the releases set forth in the
Ratification Agreement and reaffirmed above and, when made.



--------------------------------------------------------------------------------

3. CONDITIONS PRECEDENT.

The effectiveness of the Fourth Amendment, and Agent’s and Lenders’ obligation
to extend to Borrower further Revolving Credit Loans, advances, or other
financial accommodations under the Loan Documents, shall be subject to
satisfaction, as determined by Agent, of the following conditions precedent
(which, with respect to further Revolving Credit Loans and other financial
accommodations, shall be continuing conditions precedent):

3.1 The receipt by Agent of an original (or electronic copy) of the Fourth
Amendment, duly authorized, executed, and delivered by Borrower and Lenders;

3.2 The Bankruptcy Court shall have entered the Second Supplemental Order on
terms and conditions acceptable to Agent;

3.3 Borrower shall furnish to Agent and Lenders all financial information,
projections, budgets, business plans, cash flows, and such other information as
Agent and Lenders shall reasonably request from time to time;

3.4 No trustee, examiner, or receiver or the like shall have been appointed or
designated with respect to Borrower, as debtor and debtor-in-possession, or its
respective business, properties, and assets and no motion or proceeding shall be
pending seeking such relief;

3.5 Other than the voluntary commencement of the Chapter 11 Case, no material
impairment of the priority of Agent’s and Lenders’ security interests in the
Collateral shall have occurred from the date of the latest field examinations of
Agent and Lenders to the Fourth Amendment Effective Date; and

3.6 Except for the Existing Defaults, no Event of Default shall have occurred or
be existing under any of the Loan Documents. The Borrower hereby acknowledges
and agrees that (i) existing Events of Default have not, as of the Fourth
Amendment Effective Date been waived and will continue as outstanding after the
Fourth Amendment Effective Date; and (ii) the Lenders are not, by the Fourth
Amendment waiving the existing Events of Default, or any of their rights,
powers, or remedies with respect thereto; and (iii) the Lenders hereby expressly
reserve all of their rights, remedies, and powers under the Loan Documents, at
law, in equity, or otherwise;

3.7 Pursuant to section 2.13(a) of the Loan Agreement the Borrower is obligated
to pay a portion of the termination fee in the amount of $37,500 (the “Fee”).
The Fee shall be deemed fully earned and non-refundable on the Fourth Amendment
Effective Date and the Lenders are authorized, in their sole discretion, to pay
the Fee through the Lenders initiating a Revolving Credit Loan under the Loan
Agreement.

4. MISCELLANEOUS.

4.1 Amendments and Waivers. Neither this Fourth Amendment nor any other
instrument or document referred to herein or therein may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge, or
termination is sought. The Lenders are not, by this Fourth Amendment waiving the
existing Events of Default, or any of their rights, powers, or remedies with
respect thereto. The Lenders hereby expressly reserve all of their rights,
remedies, and powers under the Loan Documents, at law, in equity, or otherwise.



--------------------------------------------------------------------------------

4.2 Further Assurances. Borrower shall, at its expense, at any time or times
duly execute and deliver, or shall use its best efforts to cause to be duly
executed and delivered, such further agreements, instruments, and documents,
including, without limitation, additional security agreements, collateral
assignments, UCC financing statements or amendments or continuations thereof,
landlord’s or mortgagee’s waivers of liens and consents to the exercise by Agent
and Lenders of all the rights and remedies hereunder, under any of the Loan
Documents or applicable law with respect to the Collateral, and do or use its
best efforts to cause to be done such further acts as may be reasonably
necessary or proper in Agent’s opinion to evidence, perfect, maintain, and
enforce the security interests of Agent and Lenders, and the priority thereof,
in the Collateral and to otherwise effectuate the provisions or purposes of the
Fourth Amendment, any of the Loan Documents.

4.3 Headings. The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting the Fourth Amendment.

4.4 Counterparts. The Fourth Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of the Fourth Amendment by electronic mail (PDF), telefacsimile, or
other method of electronic transmission shall have the same force and effect as
the delivery of an original executed counterpart of the Fourth Amendment. In
making proof of the Fourth Amendment, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the Parties.

4.5 Additional Events of Default. The Parties acknowledge, confirm, and agree
that the failure of Borrower to comply with any of the covenants, conditions,
and agreements contained herein or in any other agreement, document, or
instrument at any time executed by Borrower in connection herewith shall
constitute an Event of Default under the Loan Documents.

4.6 Costs and Expenses. In addition to all other fees and expenses payable by
the Borrower to Agent and Lenders under the Loan Documents, the Borrower shall
reimburse Agent and Lenders for all costs and expenses, including reasonable
actual and reasonable legal fees and expenses, incurred by Agent or any Lender
in the structuring, negotiation, arrangement, or preparation of the Fourth
Amendment, the Second Supplemental Order, the Loan Documents, and the
agreements, documents, and/or instruments to be executed in connection herewith
or contemplated hereby. Agent shall provide Borrower, the Office of the United
States Trustee, and any statutory committee appointed in the Chapter 11 Case
with copies of invoices for all such fees and expenses, redacted as necessary to
remove any attorney-client privileged information. Borrower, the Office of the
United States Trustee, and any statutory committee appointed in the Chapter 11
Case shall have the right to object to reimbursement by the Debtor of any such
fees and expenses within seven (7) days of receipt of such invoices therefor.
Any such fees and expenses not objected to within such seven (7) day period
shall be added to the Post-Petition Liabilities and shall be payable in
accordance with the terms of the Loan Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused the Fourth Amendment to be duly
executed as of the day and year first above written.

 

SALUS CAPITAL PARTNERS, LLC By:  

/s/ Kyle C. Shonak

  Name: Kyle C. Shonak   Title: Senior Vice President ROOMSTORE, INC. By:  

/s/ Lewis M. Brubaker, Jr.

  Name: Lewis M. Brubaker, Jr.   Title: Senior Vice President and CFO

[Signature Page to Fourth Amendment to Loan and Security Agreement]